EXHIBIT 12 HONEYWELL INTERNATIONAL INC. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES 2008 2007 2006 2005 2004 (In millions) Determination of Earnings: Income from continuing operations before taxes $ 3,801 $ 3,321 $ 2,798 $ 2,296 $ 1,623 Add (Deduct): Amortization of capitalized interest 22 22 22 22 24 Fixed charges 542 543 488 465 438 Equity income, net of distributions (63 ) (10 ) (7 ) (30 ) (75 ) Total earnings, as defined $ 4,302 $ 3,876 $ 3,301 $ 2,753 $ 2,010 Fixed Charges: Rents(a) $ 86 $ 87 $ 114 $ 109 $ 107 Interest and other financial charges 456 456 374 356 331 542 543 488 465 438 Capitalized interest 26 22 22 17 18 Total fixed charges $ 568 $ 565 $ 510 $ 482 $ 456 Ratio of earnings to fixed charges 7.57 6.86 6.47 5.71 4.41 (a) Denotes the equivalent of an appropriate portion of rentals representative of the interest factor on all rentals other than for capitalized leases.
